Citation Nr: 1707279	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his guest


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in September 2011 and April 2015.

As acknowledged previously in the Board's April 2015 remand, the Veteran appeared at a hearing in August 2011 before a Veterans Law Judge (VLJ) who has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2016).  The Veteran was notified of this requirement and offered the opportunity to request a new hearing.  In February 2015, the Veteran endorsed that he does not wish to have a new hearing; thus, the Board will proceed with review of his claim.


FINDING OF FACT

On June 30, 2016, and again on October 31, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In June 2016 and October 2016 statements, the Veteran requested that the Board dismiss his appeal of the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative spondylosis and spurring is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


